Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 1 of 12



                         EXHIBIT 11
      Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 2 of 12




                 DECLARATION OF SARAI HERNANDEZ

I, Sarai Hernandez, hereby declare under the penalty of perjury pursuant to 28

U.S.C. § 1746:

1.    I am at least 18 years of age and am competent to sign this declaration. I make

      this declaration based on my personal knowledge except where I have

      indicated otherwise.    If called as a witness, I could and would testify

      competently and truthfully to these matters.

2.    I am thirty-seven years old, and I am currently detained at Irwin County

      Detention Center (ICDC) in Ocilla, Georgia. I have been here since March

      2020. I am the primary caregiver of my younger brother, Tomas Hernandez,

      who is eighteen years old and has been detained at Stewart Detention Center

      (Stewart) since March 2020. I have legal guardianship over Tomas because

      he has an intellectual disability. We are both citizens of Honduras.

3.    My brother and I fled to the United States seeking asylum protection. We

      cannot live safely in Honduras. We entered the U.S. in June 2019. We were

      released from custody and lived with our sister in the Atlanta area. We showed

      up to court on March 4, 2020, as that is when we were originally told to come.

      But when we showed up, they told us that they had moved our hearing to

      February 12, 2020. They never told us about this change in hearing date, so

      we didn’t know to show up. The judge gave us a deportation order since we

                                         1
     Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 3 of 12




     didn’t show up in February. When we showed up for court on March 4, my

     brother and I went to the ICE office to see what was happening with our cases.

     When we went to the ICE office (which is in the same building as the court),

     they sent my brother and me to detention. I don’t understand why we are being

     punished for this mistake. If we wanted to evade immigration officials and the

     judge, we would not have presented ourselves to court that day and would not

     have gone to the ICE office to ask about our case.

4.   My brother and I have suffered from asthma all our lives. Having asthma

     means that I often feel pressure on my chest, have trouble breathing, and

     cough a lot. It also means I have a weak immune system. In 2017, I was

     hospitalized for a couple of days because of a bad asthma attack.

5.   My brother, Tomas, also has an intellectual disability. He has the mental

     capacity of a child even though he is 18. He doesn’t remember things people

     tell him. People can repeat things over and over, and he would still not

     understand. He has a speech impediment and is deaf in one ear. He also has

     ADHD and a history of seizures. My brother is extremely vulnerable in

     detention because it is the first time he has been separated from me, and he is

     unable to reach out to my family or lawyers. I haven’t been able to reach him,

     but I know that he is not getting the medical care he needs because I know

     that he is unable to communicate his needs to others. I haven’t been given any

                                        2
     Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 4 of 12




     opportunity to advocate for him as his primary caretaker, and I am so worried

     for him.

6.   When I first arrived at ICDC, I immediately asked for an inhaler and was

     completely ignored. After multiple requests for asthma medication and an

     inhaler, I still have not been able to access the medical treatment for asthma

     that I need. I have told them multiple times that I have asthma and that I need

     an inhaler to help alleviate the pressure on my chest and help me breathe. They

     have given me a syrup in the morning and two pills in the morning and two

     pills in the afternoon, but I don’t even know what they’re for. What I really

     need is an inhaler.

7.   Since being at the detention center, my asthma has gotten much worse,

     especially because the staff here is not providing me with the proper

     medication. The last time I submitted a medical request for my asthma was on

     Friday, March 27, and I still haven’t received a response to that request as of

     April 1. As a result of ICE and the detention center refusing to provide the

     necessary care, my condition has worsened. I feel even more pressure on my

     chest and constantly feel like I can’t breathe.

8.   When I was first detained, I also reported that I had a painful ovarian cyst.

     About a week and a half ago, I was taken to a doctor about 15 minutes away

     from the detention center for an ultrasound of my cyst. When I was taken, they

                                         3
      Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 5 of 12




      had me wear a mask. They handcuffed me by my hands and feet. When I was

      returned to ICDC, the guards made me throw away my face mask as soon as

      I entered the detention center. The guards then jokingly told me that I should

      cough when I enter the dormitory in order to terrorize everyone and make

      them afraid of the coronavirus. The guards treat us so poorly; they call us

      cockroaches. They make fun of the coronavirus and don’t take it seriously at

      all.

9.    Today, April 1, 2020, staff at ICDC took me from the detention center with

      one other detained woman around noon to a hospital approximately one hour

      away. I was again handcuffed by my hands and feet. They didn’t do anything

      to protect us, such as giving us masks or gloves when we went to the hospital.

      At the hospital, they didn’t do anything for my asthma, even though my

      asthma has been very aggravated today. I told the medical staff that I had

      asthma and that it was bothering me so much, but they said they couldn’t help

      because they only do gynecology. They didn’t quarantine us when we

      returned to ICDC in the afternoon. I’m so afraid because we could have been

      exposed to the coronavirus today at the hospital.

10.   It has also become harder for me to breathe because the detention center orders

      us to spray some very strong chemicals inside our dorms two or three times a

      day in order to disinfect and prevent the spread of the coronavirus. They spray

                                         4
      Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 6 of 12




      this chemical under our beds, on tables, at the phone stations, and in the

      bathrooms. It becomes really difficult to breathe in our pod, and it causes

      many of us to have headaches and to cough a lot. On one occasion, on or about

      March 26, 2020, I had to ask my cellmate to let me borrow her inhaler because

      I couldn’t take it anymore.

11.   ICDC has not done much in response to the coronavirus. They haven’t given

      us any information about it. They haven’t made any announcements, and they

      act as if everything is normal. They have not told us how the virus passes from

      one person to the other, what symptoms to look out for, and what we can do

      to protect ourselves or others. We get most of our information from the

      television. It is very scary to know that so many people are dying from this

      virus and see that the detention center and ICE don’t take this seriously.

12.   When we ask for explanations and complain about the lack of information,

      the guards and staff threaten to take away the tablets, not let us use the phones,

      and to put people in solitary confinement. Recently, the guards have been

      turning off the television, so we don’t even know what is going on outside.

13.   Even though the medical staff at the detention center and ICE know that I am

      at high risk for coronavirus because of my asthma, they have not taken any

      precautionary measures to protect people like me. I am very scared because I

      know a lot of vulnerable people are dying every day. I haven’t received any

                                           5
      Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 7 of 12




      special treatment, medical services, or information about how I can protect

      myself as a high-risk person.

14.   The living situation at ICDC makes me even more afraid. I am currently

      housed in Charlie-1, with 60-70 other women. Our bunk beds are only 3 feet

      apart from each other, and it is almost impossible to stay 6 feet apart from my

      cellmates throughout the day. All 60-70 women have breakfast, lunch, and

      dinner in a cafeteria at the same time, where we sit right next to each other.

15.   Other detainees help prepare the food and do the cleaning at the detention

      center. They don’t wear face masks and sometimes they use gloves and

      sometimes they don’t. A friend of mine helps around by spraying the

      disinfecting chemical in our dorm, and she has not received any training on

      hygiene measures in order to limit the spread of infectious diseases. Even

      though we are now using disposable plates for our food in the cafeteria, we

      still use the same reusable plastic cups that everyone uses. We continue to eat

      in the cafeteria, where we sit right next to each other. Men and women from

      other dorms also eat in the same cafeteria. Many times, the tables are very

      dirty and there is food all over the floor. Because they don’t feed us enough

      in the cafeteria, we also have reusable cups and plates in our dormitories for

      when we eat food purchased from our commissary. The only soap we have to

      clean these dishes is the soap that we also use for hand washing and

                                          6
      Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 8 of 12




      showering.

16.   While we do get small soap bars to wash our hands and take showers, we do

      not get enough. There have been times where we have gone 2-3 days without

      soap and nobody at the detention center seems to care. The water isn’t even

      clean. Everything is so dirty that several women have developed fungal

      infections on their feet and bodies. There are also no disinfecting wipes for us

      to use in our dorms. We especially need it to wipe phones after each use. Since

      we often run out of soap, we need to pay to get any necessary supplies such

      as soap. I simply don’t have commissary money to purchase things like this.

      There are no hand sanitizers or masks available to purchase with our

      commissary money.

17.   It is also difficult to sleep when the air-conditioning vents blow air straight

      into our faces. This makes it hard very hard for me to breathe and makes me

      cough a lot. Since the coronavirus outbreak started, it seems like the detention

      center keeps the air conditioner at an even lower temperature. Since I sleep on

      the lower bunk of my bed, I have also tried covering my side by hanging

      bedsheets from the top bunk. However, the guards continuously remove them

      and some even throw our bedsheets to the ground or even take them away

      from us.

18.   The operation of the detention center is also worrisome. It is frightening to

                                          7
      Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 9 of 12




      think that the guards, staff or ICE officials may bring the virus into the

      detention center. I have never seen anyone with a mask and saw one person

      wearing gloves only once. They regularly enter our living spaces without

      protective gear.

19.   I want my brother and me to be released so that we can live with our U.S.

      citizen aunt in Port Richey, Florida. My brother and I will self-quarantine in

      our aunt’s home to protect ourselves and others from the coronavirus.

20.   I will comply with any applicable conditions of release including attending

      check-ins and immigration court hearings.

21.   I have authorized my attorney to sign on my behalf given the difficulty of

      arranging visitation and travel in light of the current COVID-19 pandemic. If

      required to do so, I will provide a signature when I am able to do so.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1, 2020 at Stone Mountain, Georgia.



      ______________________________________

      Lorilei Williams, Esq., on behalf of Sarai Hernandez




                                          8
      Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 10 of 12




                    CERTIFICATION OF TRANSLATION

      I, Lorilei Williams, declare that I am proficient in the English and Spanish

languages.

      On April 1, 2020, I read the foregoing declaration to Sarai Hernandez and

orally translated it faithfully and accurately into Spanish to the declarant. After I

completed translating the declaration, the declarant verified that the contents of the

foregoing declaration are true and accurate.

      I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

      Executed on April 1, 2020 at Stone Mountain, Georgia.



      ______________________________________

      Lorilei Williams, Esq.




                                          9
     Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 11 of 12




                         ATTORNEY DECLARATION

I, Lorilei Williams, declare the following under penalty of perjury pursuant to 28

U.S.C. § 1746 as follows:

   1. My name is Lorilei Williams. I am a licensed attorney in good standing in the

      state of New York. I am an inactive attorney in good standing in the state of

      Texas. I am an attorney of record in this litigation.

   2. I represent the declarant, Sarai Hernandez, and her brother, Tomas Hernandez.

      Out of necessity in light of the COVID-19 pandemic, I signed Sarai

      Hernandez’s declaration on her behalf and with her express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized to hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Center for Disease Control and Protection

      (CDC) issued statements warning that individuals are at a higher risk of

      infection when traveling. I have Hashimoto’s Thyroiditis, an autoimmune




                                          10
      Case 1:20-cv-01449-SDG Document 4-12 Filed 04/03/20 Page 12 of 12




      disease, and asthma, which put me at a higher risk for COVID-10

      complications.

   5. In light of the above, to protect public health, I am not able to travel to Ocilla,

      Georgia, to obtain my client’s signature.

   6. I spoke with Sarai Hernandez via phone call and read the declaration to her

      and confirmed the accuracy of the information therein. Sarai Hernandez has

      confirmed the accuracy of the information therein.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1, 2020 at Stone Mountain, Georgia.



      ______________________________________

      Lorilei Williams, Esq.,

      Attorney for Plaintiffs

      Southern Poverty Law Center

      T. 404.858.2567

      lorilei.williams@splcenter.org




                                           11
